Title: From James Madison to Joshua Gilpin, 11 March 1822
From: Madison, James
To: Gilpin, Joshua


                
                    Dear Sir
                    Mar. 11. 1822
                
                Your favour of Feby 8. with the little volume on the Delaware and Chesapeake Canal, were so long on the way that they did not come to hand till a few days ago.
                I have not done more than look over the introductory Memoir, which has been drawn up with great jud[g]ment and in a manner well suited to its object.
                I am a great friend to canals as a leading branch of those internal improvements, which are a measure of the wisdom, and a source of the prosperity of every country. Where the authority to make them is possessed I wish it to be exercised; and to be given where it is not possessed and can be usefully exercised.
                The great Canals which are going forward and contemplated in the U.S. will do them great credit: and I hope will have a salutary effect by shewing the practicability as well as value of works of discouraging magnitude; and particularly by demonstrating how much good can be done at an expence so inconsiderable when compared with the sums wasted for unprofitable or perverted to injurious purposes. This reflection will express the praise I regard as due to yourself and your Associates, for your persevering efforts in the undertaking so well explained & enforced in your Memoir.
                Mrs. M. and myself are very sensible of your & Mrs. Gilpin’s kindness in the invitation to your present residence. Whether we shall be able to express it on the spot or not we shall not forget the mark of regard, and shall be happy in returning it by a cordial welcome at our farm, if your excursions should ever afford the opportunity. With much esteem & friendly respects
                
                    James Madison
                
            